Title: To Thomas Jefferson from André Limozin, 9 August 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 9 Aug. 1787. Acknowledges TJ’s letter of 6 Aug. and a small box of seeds. Dr. Gibbons has visited him, is dining with him, and has promised to take care of the seeds and TJ’s dispatches. Limozin thanks TJ for continuing to inform him of the political situation; his transactions are “larger than I could wish them to be in such a dangerous time.” Packet will sail tomorrow without fail.
